IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                  May 4, 2009
                                No. 08-40158
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

MARCO ANTONIO G. RODRIGUEZ

                                           Plaintiff-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Defendant-Appellee


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 1:05-CV-226


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Marco Antonio Rodriguez, Texas prisoner # 909245, appeals the denial of
28 U.S.C. § 2254 relief. Rodriguez challenged his jury conviction for murder.
Rodriguez argued that the denial of an interpreter during voir dire constitutes
a structural error that mandates automatic reversal. The district court denied
the petition but granted a certificate of appealability on the issue whether “the




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-40158

state trial court’s failure to provide an interpreter for [Rodriguez] during a
portion of voir dire can ever be considered harmless error.”
      Where the petitioner’s claims have been adjudicated on the merits by the
state court, this court’s review of the state court’s decision is deferential under
§ 2254. See Mallard v. Cain, 515 F.3d 379, 381 (5th Cir. 2008). Federal habeas
relief cannot be granted on claims adjudicated on the merits in state court unless
the state adjudication was contrary to clearly established federal law as
determined by the Supreme Court, involved an unreasonable application of
clearly established federal law as determined by the Supreme Court, or was
based on an unreasonable determination of the facts. § 2254(d).
      A state court decision is contrary to clearly established federal law if the
decision applies a rule that contradicts the governing law set forth by the
Supreme Court or if the decision involves a set of facts that are materially
indistinguishable from a Supreme Court decision but reaches a result different
from that Court’s precedent. Williams v. Taylor, 529 U.S. 362, 405-06 (2000).
If the Supreme Court “has not broken sufficient legal ground to establish an
asked-for constitutional principle, the lower federal courts cannot themselves
establish such a principle with clarity sufficient to satisfy the [§ 2254(d)] bar,”
and habeas relief is prohibited. Williams, 529 U.S. at 381. “It is not enough,
under § 2254, that a Supreme Court case apply ‘by extension’ to a purported
state court violation; the Supreme Court must speak clearly.” Burgess v. Dretke,
350 F.3d 461, 469 (5th Cir. 2003).
      Rodriguez has not identified clearly established federal law that applies
to his claim that the denial of an interpreter during voir dire is structural error
that requires reversal. Accordingly, Rodriguez has not shown that the district
court erred in concluding that the state court’s decision is contrary to, or
involved an unreasonable application of, clearly established federal law. See
§ 2254(d)(1); Burgess, 350 F.3d at 469. Accordingly, the judgment of the district
court is AFFIRMED.

                                        2